



Exhibit 10.7.7


LIVE OAK BANCSHARES, INC.
2015 OMNIBUS STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT is made and entered into effective as
of February 12, 2018 (the “Date of Grant”), by and between LIVE OAK BANCSHARES,
INC., a North Carolina corporation (the “Company”), and Gregory B. Thompson (the
“Grantee”). This Agreement sets forth the terms and conditions associated with
the Company’s award to Grantee of restricted stock units payable as described
below in shares of Common Stock pursuant to the Company’s 2015 Omnibus Stock
Incentive Plan (as amended from time to time, the “Plan”). Capitalized terms not
explicitly defined in this Agreement but defined in the Plan will have the
meanings ascribed to them under the Plan.
NOW, THEREFORE, in consideration of the foregoing and Grantee’s continued
provision of valuable services as an employee of the Company, the parties
hereto, intending to be legally bound, agree as follows:
1.Grant of Units. Effective as of the Date of Grant, the Company grants the
Grantee 25,000 Restricted Stock Units (the “Units”) subject to the provisions of
this Agreement and the Plan. Each Unit is subject to settlement into one share
of Common Stock (a “Share”) that will be delivered to Grantee pursuant to this
Agreement when and if such Unit becomes vested in accordance with this
Agreement.
2.Vesting. The Units are unvested when granted and will vest as described on
Exhibit A, the terms of which are incorporated herein by reference.
3.Effect of Termination of Continuous Service. The Units will continue to vest
as provided in Exhibit A notwithstanding any termination of Grantee’s Continuous
Service for any reason at any time after the Date of Grant.
4.Delivery of Shares to Settle Units. When Units become vested as provided in
Section 2, the vested Units will be settled by delivering to Grantee the number
of Shares equal to the number of vested Units, subject to the following
provisions.
(a)Delivery of the Shares will be made as soon as practicable after the date on
which the Units vest, provided that the Company may provide for a reasonable
delay in the delivery of the Shares to address tax and other administrative
matters, and provided further that delivery of the Shares will occur no later
than two and one-half months following the conclusion of the year in which the
vesting occurs.
(b)Subject to the conditions described herein, as soon as practicable after the
date on which the Units vest, the Company will, at its election, either: (i)
issue a certificate representing the Shares deliverable pursuant to this
Agreement; or (ii) not issue any certificate representing the Shares deliverable
pursuant to this Agreement and instead document the Grantee’s interest in the
Shares by registering such Shares with the Company’s transfer agent (or another
custodian selected by the Company) in book­entry form in the Grantee’s name.
(c)No Shares will be issued pursuant to this Agreement unless and until all
then-applicable requirements imposed by U.S., foreign, and state securities and
other laws, rules and regulations and by any regulatory agencies having
jurisdiction, and by any exchanges upon which the Shares may be listed, have
been fully met, and the Company may condition the issuance of Shares pursuant to
this Agreement on the Grantee’s taking any reasonable action to meet those
requirements. The Company may impose such conditions on any Shares issuable
pursuant to this Agreement as it may deem advisable, including, without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which shares of the same class are then
listed, and under any blue sky or other securities laws applicable to those
shares.
5.Rights as a Shareholder. The Units represent a right to payment from the
Company if the conditions of the Agreement are met and do not give the Grantee
ownership of any Common Stock prior to delivery as provided in Section 4.
Grantee will not have any rights and/or privileges of a stockholder of the
Company with respect to the Units prior to such delivery, but Grantee will have
all rights associated with the ownership of the Shares upon such delivery.
6.Non-Transferability of the Units. The Units and the right to payment under
this Agreement are not transferable, and may not be sold, exchanged,
transferred, pledged, hypothecated, encumbered or otherwise disposed of except
by the laws of descent or distribution, or as otherwise provided by the Plan.
Any purported transfer of the Units or the right to payment under this Agreement
not in compliance with the preceding sentence is null and void and will not be
given effect.


- 1 -

--------------------------------------------------------------------------------





7.Tax Consequences. Grantee acknowledges that Grantee understands the federal,
state, local, and foreign tax consequences of the award of the Units and the
provisions of this Agreement. Grantee is relying solely on the advice of
Grantee’s own tax advisors and not on any statements or representations of the
Company or any of its agents in connection with such tax consequences. Grantee
understands that Grantee (and not the Company nor any Related Entity) will be
responsible for Grantee’s own tax liability that may arise as a result of the
granting, vesting, and/or settlement of the Units (or otherwise in connection
with this Agreement).
8.Withholding Obligations. As a condition to delivery of the Shares, the Grantee
hereby authorizes the Company to withhold from the Shares deliverable under this
Agreement a number of Shares with a Fair Market Value (measured as of the date
tax withholding obligations are to be determined) equal to the federal, state,
local and foreign tax withholding obligations of the Company or a Related
Entity, if any, provided, however, that the number of such Shares so withheld
will not exceed the amount necessary to satisfy the Company’s (or a Related
Entity’s) required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income. In the event
that the Administrator determines in its discretion that such withholding of
Shares is not permitted pursuant to the Applicable Laws, the rules and
regulations of any regulatory agencies having jurisdiction over the Company, or
the rules of any exchanges upon which the Shares may be listed, then the
Administrator may, in its discretion, make alternative arrangements for
satisfying the Company’s (or a Related Entity’s) withholding obligations,
utilizing any method permitted by the Plan, including but not limited to
requiring Grantee to tender a cash payment or withholding from salary or other
compensation payable to Grantee.
9.Application of Section 409A of the Code. The parties intend that the delivery
of Shares in respect of the Units provided under this Agreement satisfies, to
the greatest extent possible, the exemption from the application of Section 409A
of the Code and the regulations and other guidance thereunder and any state law
of similar effect (collectively, “Section 409A”) provided under Treasury
Regulations Section 1.409A-1(b)(4) (or any other applicable exemption), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions. To the extent not so exempt, the delivery of Shares in respect
of the Units provided under this Agreement will be conducted, and this Agreement
will be construed, in a manner that complies with Section 409A and is consistent
with the requirements for avoiding taxes or penalties under Section 409A. The
parties further intend that each installment of any payments provided for in
this Agreement is a separate “payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(i). To the extent that (a) one or more of the payments
received or to be received by Grantee pursuant to this Agreement would
constitute deferred compensation subject to the requirements of Section 409A,
and (b) Grantee is a “specified employee” within the meaning of Section 409A,
then solely to the extent necessary to avoid the imposition of any additional
taxes or penalties under Section 409A, the commencement of any payments under
this Agreement will be deferred until the date that is six months following the
Grantee’s termination of Continuous Service (or, if earlier, the date of death
of the Grantee) and will instead be paid on the date that immediately follows
the end of such six-month period (or death) or as soon as administratively
practicable within thirty (30) days thereafter. The Company makes no
representations to Grantee regarding the compliance of this Agreement or the
Units with Section 409A, and Grantee is solely responsible for the payment of
any taxes or penalties arising under Section 409A(a)(1), or any state law of
similar effect, with respect to the grant or vesting of the Units or the
delivery of the Shares hereunder.
10.Clawback. Grantee acknowledges and agrees all compensation payable pursuant
to this Agreement will be subject to forfeiture and repayment pursuant to any
compensation recovery, “clawback” or similar policy made applicable by law,
including the provisions of Section 945 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act and the rules, regulations and requirements adopted
thereunder by the Securities and Exchange Commission and/or any national
securities exchange on which the Company’s equity securities may be listed, as
may be in effect from time to time (the policies described in clauses (i) and
(ii) collectively, the “Policy”). In the event that Grantee receives
compensation hereunder that is subject to forfeiture or repayment under such
Policy, then Grantee will, upon the written request of the Administrator and in
the Administrator’s sole discretion, forfeit and repay to the Company all
amounts subject to repayment under the Policy. In addition, Grantee agrees to
reimburse the Company with respect to the Units to the extent required under
Section 304 of the Sarbanes-Oxley Act of 2002 or as otherwise required by law.
11.Adjustments. All references to the number of Units will be appropriately
adjusted to reflect any stock split, stock dividend, or other change in
capitalization that may be made by the Company after the date of this Agreement,
as provided in Section 13 of the Plan.
12.Electronic Delivery. Grantee hereby consents to receive documents related to
the Units and any other Awards granted under the Plan by electronic delivery and
agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, and such consent shall remain in effect throughout until withdrawn
in writing by Grantee.


- 2 -

--------------------------------------------------------------------------------





13.Data Privacy. Grantee acknowledges that the Company holds certain personal
information about him/her, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, details of the Units and any other
entitlement to Shares awarded, cancelled, exercised, vested or unvested. Grantee
consents to the collection, use and transfer (including but not limited to
transfers to parties assisting in the implementation, administration and
management of the Plan), in electronic or other form, of such personal data for
the purpose of implementing, administering, and managing Grantee’s participation
in the Plan.
14.No Right to Continued Service. Neither this Agreement nor the award of the
Units will confer upon the Grantee any right to continued employment or other
service with the Company or a Related Entity, nor interfere in any way with the
right of the Company or any Related Entity to terminate the Continuous Service
of Grantee.
15.Binding Effect. This Agreement is binding upon and inures to the benefit of
Grantee and Grantee’s heirs, executors, and personal representatives, and the
Company and its successors and assigns.
16.Multiple Originals. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same agreement. Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.
17.Notices. Any notice, demand or request required or permitted to be given
pursuant to the terms of this Agreement must be in writing and will be deemed
given when delivered personally, one day after deposit with a recognized
international delivery service (such as FedEx), or three days after deposit in
the U.S. mail, first class, certified or registered, return receipt requested,
with postage prepaid, in each case addressed to the parties at the addresses of
the parties set forth at the end of this Agreement or such other address as a
party may designate by notifying the other in writing.
18.Choice of Law; Venue. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of North Carolina, without
giving effect to the choice of law rules of any jurisdiction. The parties agree
that any litigation arising out of or related to the Units or this Agreement
will be brought exclusively in any state or federal court in New Hanover County,
North Carolina. Each party (i) consents to the personal jurisdiction of said
courts, (ii) waives any venue or inconvenient forum defense to any proceeding
maintained in such courts, and (iii) agrees not to bring any proceeding arising
out of or relating to this Agreement in any other court.
19.Modification of Agreement; Waiver. This Agreement may be modified, amended,
suspended, or terminated, and any terms, representations or conditions may be
waived, but only by a written instrument signed by each of the parties hereto,
except as otherwise provided in the Plan. No waiver hereunder will constitute a
waiver with respect to any subsequent occurrence or other transaction hereunder
or of any other provision hereof.
20.Severability. The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.
21.Entire Agreement. This Agreement, along with the Plan, constitutes and
embodies the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and there are no other agreements or
understandings, written or oral, in effect between the parties hereto relating
to the matters addressed herein.
22.Grantee’s Acknowledgements. Grantee hereby acknowledges receipt of a copy of
the Plan and the Company’s prospectus covering the Shares issued pursuant to the
Plan (the “Prospectus”). Grantee has read and understands the terms of this
Agreement, the Plan, and the Prospectus. The Units are subject to all the
provisions of the Plan, the provisions of which are hereby made a part of this
Agreement, and are further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of this Agreement
and those of the Plan, the provisions of the Plan shall control.
[SIGNATURE PAGE FOLLOWS]


- 3 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set the Grantee’s hand and
seal, all as of the day and year first above written.
COMPANY:
Live Oak Bancshares, Inc.


By:                        
Name:    
Title:    
Address:        1741 Tiburon Drive
Wilmington, NC 28403


GRANTEE:


(SEAL)
Print Name:    
Address:                         
                    







- 4 -

--------------------------------------------------------------------------------





Exhibit A


Vesting Schedule


The Units will vest in full (100%) on the first business day after the
expiration of the Revocation Period as defined in the Separation and Release
Agreement in the form attached hereto as Exhibit B (the “Separation Agreement”),
provided that Grantee has executed and returned such Separation Agreement within
the timeframe required therein, and provided further that Grantee has not
revoked the Separation Agreement as provided in Section 9 thereof. If Grantee
fails to execute and return such Separation Agreement within the timeframe
required therein, or if Grantee revokes the Separation Agreement as provided in
Section 9 thereof, the Units will not vest and will instead be immediately
forfeited.









--------------------------------------------------------------------------------





Exhibit B


[See attached]







--------------------------------------------------------------------------------





SEPARATION AND RELEASE AGREEMENT
This SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is hereby made and
entered into this ____day of February, 2018 by and between Live Oak Banking
Company, a North Carolina banking corporation with its principal office and
place of business in New Hanover County, North Carolina (the “Bank”), and the
undersigned employee, referred to in this Agreement as “you.”
1.    Termination. Except as set out in this Agreement, as provided by the
specific terms of a benefit plan or as required by law, upon the termination of
your employment with the Bank, effective as of February 15, 2018 (the
“Termination Date”), all of your employee benefits with the Bank will terminate,
except as outlined below. You hereby represent that you have returned to the
Bank all Bank-owned equipment, keys or passes, software, files, samples,
training materials, programs and documents (including any copies) in the same
condition as when provided to you, reasonable wear and tear excepted. Your
return of Bank property is an express requirement under this Agreement and a
condition to your receipt of the Separation Benefits described in Section 2
below. In addition, upon receipt of your final paycheck from the Bank, you agree
and acknowledge that you will have been paid all wages for labor or services
rendered by you for the Bank or on the Bank’s behalf through the Termination
Date.
2.    Separation Benefits. Collectively, the payments and/or benefits set out
below are referred to in this Agreement as the “Separation Benefits”:
(a)
Separation Pay. If you sign and do not revoke this Agreement, the Bank will pay
you Thirty-Three Thousand Three Hundred Thirty-Four Dollars ($33,334.00) a month
(minus applicable federal, state and local payroll taxes, and other withholdings
required by law or authorized by you) for a period of twelve months
(collectively, the “Separation Pay”). You will receive the Separation Pay in
accordance with the Bank’s payroll procedures beginning on the Bank’s first
regular payday after the expiration of the Revocation Period (as that term is
defined in Section 9 herein).

(b)
Health Benefits. If you sign and do not revoke this Agreement, and if you
properly and timely elect to continue your health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) after the
Termination Date, the Bank will directly pay the cost of your applicable COBRA
premiums through and including January 31, 2019. Provided, however, the Bank has
the right to discontinue the payment of these premiums and pay you a lump sum
amount equal to the current monthly COBRA premium times the number of months
remaining in the specified period if the Bank determines that continued payment
of the COBRA premiums is discriminatory under Section 105(h) of the Internal
Revenue Code. After January 31, 2019, you may continue your health insurance at
your own expense in accordance with applicable provisions of COBRA.

(c)
Stock Grant. The Compensation Committee of the Board of Directors of Live Oak
Bancshares (“Bancshares”) has approved a grant of Twenty-Five Thousand (25,000)
Restricted Stock Units (“RSUs”) under the Bancshares 2015 Omnibus Stock
Incentive Plan, conditioned upon your execution and delivery of this Agreement,
such RSUs to vest one business day after the expiration of the Revocation Period
(as defined below).

If you do not sign this Agreement and return it to the Bank within twenty-one
(21) days, or if you revoke it pursuant to Section 9 below, you will not be
entitled to receive the Separation Benefits described above.
3.    Release of Claims. In exchange for the Bank’s providing you with the
Separation Benefits described in Section 2, above, by signing this Agreement,
you release and forever discharge the Bank, as well as its parent companies,
affiliates, subsidiaries, divisions, officers, directors, stockholders,
employees, agents, representatives, attorneys, lessors, lessees, licensors and
licensees, and their respective successors, assigns, heirs, executors and
administrators (collectively, the “Bank Parties”), from any and all claims,
demands, and causes of action of every kind and nature, whether known or
unknown, direct or indirect, accrued, contingent or potential, which you ever
had or now have, including but not limited to any claims arising out of or
related to your employment with the Bank and the termination thereof (except
where and to the extent that such a release is expressly prohibited or made void
by law). This release includes, without limitation, your release of the Bank and
the Bank Parties from any claims by you for lost wages or benefits, stock
options, restricted stock, compensatory damages, punitive damages, attorneys’
fees and costs, equitable relief or any other form of damages or relief. In
addition, this release is meant to release the Bank and the Bank Parties from
all common law claims, including claims in contract or tort, including, without
limitation, claims for breach of contract, wrongful or constructive discharge,
intentional or negligent infliction of emotional distress, misrepresentation,
tortious interference with contract or prospective economic advantage, invasion
of privacy, defamation, negligence or breach of any covenant of good faith and
fair dealing. You also specifically and forever release the Bank and the Bank
Parties (except where and to the extent that such a release is expressly
prohibited or made void by law) from all claims under North Carolina laws
prohibiting discrimination,




--------------------------------------------------------------------------------





harassment and retaliation; all claims under any similar state and local laws
prohibiting discrimination, harassment and retaliation; and all claims under
federal law based on unlawful employment discrimination, harassment or
retaliation, including, but not limited to, claims for violation of Title VII of
the Civil Rights Act, the Americans with Disabilities Act, the Genetic
Information and Discrimination Act, and the Federal Age Discrimination In
Employment Act (29 U.S.C. § 621 et. seq.).
You acknowledge that this release applies both to known and unknown claims that
may exist between you and the Bank and the Bank Parties. You expressly waive and
relinquish all rights and benefits which you may have under any state or federal
statute or common law principle that would otherwise limit the effect of this
Agreement to claims known or suspected prior to the date you execute this
Agreement, and do so understanding and acknowledging the significance and
consequences of such specific waiver. In addition, you hereby expressly
understand and acknowledge that it is possible that unknown losses or claims
exist or that present losses may have been underestimated in amount or severity,
and you explicitly took that into account in giving this release.
Notwithstanding the foregoing, nothing in this Agreement prohibits you from
filing a charge with, or participating in any investigation or proceeding
conducted by, the U.S. Equal Employment Opportunity Commission or a comparable
state or federal fair employment practices agency; provided, however, that this
Agreement fully and finally resolves all monetary matters between you and the
Bank and the Bank Parties, and by signing this Agreement, you are waiving any
right to monetary damages, attorneys’ fees and/or costs related to or arising
from any such charge, complaint or lawsuit filed by you or on your behalf,
individually or collectively. In addition, nothing in this Agreement
extinguishes any claims you may have against the Bank for breach of this
Agreement or any claims arising from events that occur following the effective
date of this Agreement.
4.    No Admissions. You understand, acknowledge and agree that the release set
out above in Section 3 is a final compromise of any potential claims by you
against the Bank and/or the Bank Parties in connection with your employment by
the Bank, and is not an admission by the Bank or the Bank Parties that any such
claims exist or that the Bank or any of the Bank Parties are liable for any such
claims. By signing this Agreement, you agree and acknowledge that you have no
cause to believe that any violation of any local, state or federal law has
occurred with respect to your employment or separation of employment from the
Bank, including but not limited to any violation of any federal, state,
municipal, foreign or international whistleblower or fraud law, statute or
regulation. In addition, you further agree and acknowledge that you are not
aware of any conduct that would be unlawful under the False Claims Act, the
Sarbanes-Oxley Act, the Dodd-Frank Act or any other compliance obligation.
5.    Confidentiality. Should the disclosure of any confidential or proprietary
information concerning or belonging to the Bank be required of you (a) in
response to any summons or subpoena, (b) in connection with any litigation, or
(c) in order to comply with any law, order, regulation, request of any
government or regulatory agency or ruling, prior to making any disclosure you
agree to inform the Bank of any such request or compelled disclosure as soon as
possible, and, to the extent possible, afford the Bank the opportunity to
contest such disclosure. Nothing in this Agreement prohibits you from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. You acknowledge that you do not need the prior
authorization of the Bank to make any such reports or disclosures and that you
are not required to notify the Bank that you have made such reports or
disclosures. Furthermore, pursuant to the Federal Defend Trade Secrets Act of
2016, an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (a)
is made (i) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to his or her attorney and use the trade secret
information in the court proceeding, if the individual (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.
6.    No Disparagement. You agree that following the Termination Date, you will
not denigrate, defame, disparage or cast aspersions upon the Bank, the Bank
Parties, their products, services, business and manner of doing business, and
that you will use your reasonable best efforts to prevent any member of your
immediate family from engaging in any such activity; provided, however, nothing
in this Agreement prohibits you from providing truthful information and/or
testimony in connection with any investigation or proceeding conducted by, the
U.S. Equal Employment Opportunity Commission or a comparable state or federal
fair employment practices agency. Upon inquiry from any third party, the Bank
will release only your dates of employment and positions held, unless you
provide written authorization and a release for the Bank to provide additional
information.




--------------------------------------------------------------------------------





7.    Relief and Enforcement. You understand and agree that if you violate the
terms of Sections 5, 6 or 7 of this Agreement, you will cause injury to the Bank
(and/or one or more of the Bank Parties) that will be difficult to quantify or
repair, so that the Bank (and/or the Bank Parties) will have no adequate remedy
at law. Accordingly, you agree that if you violate Sections 5, 6 or 7 of this
Agreement, the Bank (or the Bank Parties) will be entitled as a matter of right
to obtain an injunction from a court of law, restraining you from any further
violation of this Agreement. The right to an injunction is in addition to, and
not in lieu of, any other remedies that the Bank (or the Bank Parties) has at
law or in equity.
8.    No Modifications; Governing Law; Entire Agreement. This Agreement cannot
be changed or terminated verbally, and no modification or waiver of any of the
provisions of this Agreement will be effective unless it is in writing and
signed by both parties. The parties agree that this Agreement is to be governed
by and construed in accordance with the laws of the State of North Carolina, and
that any suit, action or charge arising out of or relating to this Agreement
will be adjudicated exclusively in the state or federal courts in New Hanover
County, North Carolina. This Agreement sets forth the entire and fully
integrated understanding between the parties, and there are no representations,
warranties, covenants or understandings, oral or otherwise, that are not
expressly set out herein.
9.    Right to Revoke. ONCE SIGNED BY YOU, THIS AGREEMENT IS REVOCABLE IN
WRITING FOR A PERIOD OF SEVEN (7) DAYS (THE “REVOCATION PERIOD”). IN ORDER TO
REVOKE YOUR ACCEPTANCE OF THIS AGREEMENT, YOU MUST DELIVER WRITTEN NOTICE TO
COURTNEY SPENCER, AND SUCH WRITTEN NOTICE MUST ACTUALLY BE RECEIVED WITHIN THE
SEVEN (7) DAY REVOCATION PERIOD.
10.    Miscellaneous.
(a)    Should any portion, term or provision of this Agreement be declared or
determined by any court to be illegal, invalid or unenforceable, the validity or
the remaining portions, terms and provisions shall not be affected thereby, and
the illegal, invalid or unenforceable portion, term or provision shall be deemed
not to be part of this Agreement.
(b)    The parties agree that the failure of a party at any time to require
performance of any provision of this Agreement shall not affect, diminish,
obviate or void in any way the party’s full right or ability to require
performance of the same or any other provision of this Agreement at any time
thereafter.
(c)    This Agreement shall inure to the benefit of and shall be binding upon
you, your heirs, administrators, representatives, executors, successors and
assigns and upon the successors and assigns of the Bank.
(d)    The headings of the paragraphs of this Agreement are for convenience only
and are not binding on any interpretation of this Agreement. This Agreement may
be executed in counterparts.
(e)    Counterparts may be transmitted and/or signed by facsimile or electronic
mail. The effectiveness of any such documents and signatures shall have the same
force and effect as manually signed originals and shall be binding on the
parties to the same extent as a manually signed original thereof.






--------------------------------------------------------------------------------





YOU HEREBY ACKNOWLEDGE THAT YOU HAVE BEEN GIVEN A PERIOD OF AT LEAST TWENTY-ONE
(21) DAYS TO CONSIDER WHETHER TO EXECUTE THIS AGREEMENT, AND THAT CHANGES TO
THIS AGREEMENT, WHETHER MATERIAL OR IMMATERIAL, WILL NOT RESTART THE RUNNING OF
THE TWENTY-ONE (21) DAY PERIOD. YOU ALSO ACKNOWLEDGE THAT YOU WERE ADVISED BY
THE BANK IN WRITING TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.


LIVE OAK BANKING COMPANY
                                                          


By:    ________________________________
Name:    Courtney Spencer                
Title: Head of Human Resources


DATE: ________________________________




EMPLOYEE:




____________________________ (SEAL)
             Gregory B. Thompson
 
DATE: _________________________




